900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thompson B. HAWKINS-EL, Plaintiff-Appellant,v.Richard SINGLETON, Warden;  Attorney General of the State ofMaryland, Defendants-Appellees.
No. 89-6414.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 31, 1990.Decided:  March 29, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (C/A No. 89-1841)
Thompson B. Hawkins-El, appellant pro se.
John Joseph Curran, Jr., Kreg Paul Greer, Office of the Attorney General of Maryland, for appellees.
D.Md.
DISMISSED.
Before DONALD RUSSELL, K.K. HALL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Thompson B. Hawkins-El seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Hawkins-El v. Singleton, C/A No. 89-1841 (D.Md. Oct. 6, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Petitioner states in his notice of appeal that he asserted this claim in a state habeas action filed in Anne Arundel County and thus the district court incorrectly found that he had not presented his claim in any state court.  Even if petitioner's assertion is correct it would not affect the district court's judgment since there is no indication he has pursued his remedies under Maryland's Uniform Post-Conviction Procedure Act, Md.Ann.Code art. 27, Sec. 645A